DETAILED ACTION
This communication is responsive to the application # 16/609,735 filed on October 30, 2019. After preliminary amendment (06/09/2022) Claims 1-15 and 30-33 are pending and are directed toward METHODS AND APPARATUS FOR ENHANCING A NEURAL NETWORK USING BINARY TENSOR AND SCALE FACTOR PAIRS.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 14, 30, 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Claims 14, 30, and 31 are directed to a computer-readable medium containing instructions.  The broadest reasonable interpretation of a claim drawn to a computer-readable medium typically covers both forms of non-transitory media and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media (for example, as defined by usage in issued patents and published patent applications).  See Ex parte Mewherter, 107 USPQ2d 1857, 1859 (P.T.A.B. 2013).  A signal does not constitute statutory subject matter, because it is neither a process, a machine, an article of manufacture, nor a composition of matter, and therefore does not fall within any of the statutory classes of invention.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007).  When a claim encompasses both statutory and non-statutory subject matter, the claim as a whole is considered to be directed to non-statutory subject matter.  See MPEP § 2106 I.  See also “Subject Matter Eligibility of Computer Readable Media”, 1351 Off. Gaz. Pat. Office.
  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


 Claims 1-10, 13-15, and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Rastegari et al. (XNOR-Net: ImageNet Classification Using Binary Convolutional Neural Networks, arXiv:1603.05279v4 [cs.CV] 2 Aug 2016, 17 pages), hereinafter referred to as Rastegari.
As per claim 1, Rastegari teaches A method of optimizing a trained convolutional neural network (CNN) (We propose two efficient approximations to standard convolutional neural networks: Binary-Weight-Networks and XNOR-Networks. Rastegari, ABSTRACT) comprising:
initializing an approximation residue as a trained weight tensor for the trained CNN (In this paper, we introduce simple, efficient, and accurate approximations to CNNs by binarizing the weights and even the intermediate representations in convolutional neural networks. Rastegari, page 2);
determining a plurality of binary tensors and scale factor pairs (We represent an L-layer CNN architecture with a triplet hI;W;  i. I is a set of tensors, where each element I = Il(l=1;:::;L) is the input tensor for the lth layer of CNN (Green cubes in figure 1). W is a set of tensors, where each element in this set W = Wlk(k=1;:::;Kl) is the kth weight filter in the lth layer of the CNN. Rastegari, page 5); and
updating the approximation residue using the binary tensors and scale factor pairs (The real-valued weight updated using the back propagated error by simply ignoring the binarization in the update. Rastegari, page 4).
As per claim 2, Rastegari teaches the method of claim 1, further comprising: iteratively determining additional binary tensors and scale factor pairs and updating the approximation residue using the additional binary tensors and scale factor pairs (Each iteration of training a CNN involves three steps; forward pass, backward pass and parameters update. To train a CNN with binary weights (in convolutional layers), we only binarize the weights during the forward pass and backward propagation. Rastegari, page 6).
As per claim 3, Rastegari teaches the method of claim 1, wherein iteratively determining additional binary tensors and scale factor pairs and updating the approximation residue using the additional binary tensors and scale factor pairs is repeated (In each iteration of training, images are resized to have 256 pixel at their smaller dimension and then a random crop of 224 224 is selected for training. We run the training algorithm for 16 epochs with batche size equal to 512. Rastegari, pages 11-12) to find a maximum network efficiency (The optimal solution for B can be achieved by maximizing the following constrained optimization, Rastegari, page 6).
As per claim 4, Rastegari teaches the method of claim 1, further comprising: approximating trained filters of the trained CNN by determining a basis of binary tensors (Without loss of generality we assume W;B are vectors in Rn, where n = c w  h. Rastegari, page 5) and a series of scale factors (therefore, the optimal estimation of a binary weight filter can be simply achieved by taking the sign of weight values. The optimal scaling factor is the average of absolute weight values. Rastegari, page 6).
As per claim 5, Rastegari teaches the method of claim 4, wherein determining the basis of binary tensors and the series of scale factors includes determining a plurality of binary approximations, wherein each approximation is a combination of different binary tensors and each binary tensor is paired with a scale factor (First, we binarize the weight filters at each layer by computing B and A. Then we call forward propagation using binary weights and its corresponding scaling factors, where all the convolutional operations are carried out by equation 1. Then, we call backward propagation, where the gradients are computed with respect to the estimated weight filters fW. Rastegari, page 6).
As per claim 6, Rastegari teaches the method of claim 1, wherein determining the plurality of binary tensors and scale factor pairs includes: learning heuristically the binary tensors and scale factors by selecting a first binary tensor and scale factor to be an optimum and using a previously selected optimum for each of a plurality of additional selections until all of the trained filters are approximated (For binarization, we find the optimal scaling factors at each iteration of training. For the block structure, we order the layers in a block in a way that decreases the quantization loss for training XNOR-Net. Here, we evaluate the effect of each of these elements in the performance of the binary networks. Instead of computing the scaling factor  using equation 6, one can consider  as a network parameter. In other words, a layer after binary convolution multiplies the output of convolution by an scalar parameter for each filter. This is similar to computing the affine parameters in batch normalization. Rastegari, page 14).
As per claim 7, Rastegari teaches the method of claim 6, wherein each binary tensor represents a sign of a respective approximation residue and each scale factor represents a corresponding average magnitude (This optimization can be solved by assigning Bi = +1 ifWi   0 and Bi = 􀀀1 if Wi < 0, therefore the optimal solution is B  = sign(W). Rastegari, page 6).
As per claim 8, Rastegari teaches the method of claim 6, wherein each binary tensor represents a sign of a respective approximation residue and each scale factor is refined using a least squares regression of all the binary tensors (Lastly, the parameters and the learning rate gets updated by an update rule e.g.,SGD update with momentum, Rastegari, page 6).
As per claim 9, Rastegari teaches the method of claim 1, wherein the trained weight tensor comprises a floating-point weight tensor (We demonstrate that our way of binarizing neural networks results in ImageNet classification accuracy numbers that are comparable to standard full precision networks while requiring a significantly less memory and fewer floating point operations. Rastegari, page 2).
As per claim 10, Rastegari teaches the method of claim 1, wherein the binary tensors and scale factor pairs comprise a binary structure (Binary weights and binary inputs allow an efficient way of implementing convolutional operations. If all of the operands of the convolutions are binary, then the convolutions can be estimated by XNOR and bitcounting operations, Rastegari, page 2). 
As per claim 13, Rastegari teaches the method of claim 1, further comprising: grouping identical binary tensors (HashedNets [23] uses a hash function to reduce model size by randomly grouping the weights, such that connections in a hash bucket use a single parameter value. Rastegari, page 3) to pursue a maximal network efficiency  (Since the weight values are binary, we can implement the convolution with additions and subtractions. The binary weight filters reduce memory usage by a factor of   32  compared to single precision filters. We represent a CNN with binary weights by hI; B;A;  i, where B is a set of binary tensors and A is a set of positive real scalars, such that B = Blk is a binary filter and  = Alk is an scaling factor and Wlk   AlkBlk, Rastegari, page 5).
Claims 14, 15, and 30-33  have limitations similar to those treated in the above rejection, and are met by the references as discussed above, and are rejected for the same reasons of anticipation (obviousness) as used above.
Allowable Subject Matter
Claims 11 and 12 are indicated as allowable over cited prior art.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US Patent 10,229,356 teaches error tolerant model compression. Such features could be used to reduce the size of a deep neural network model including several hidden node layers. The size reduction in an error tolerant fashion ensures predictive applications relying on the model do not experience performance degradation due to model compression.
US Pg Pub 2017/0286830 teaches training neural networks by constructing a neural network model having neurons each associated with a quantized activation function adapted to output a quantized activation value.
US Pg Pub 2018/0089564 teaches a weight parameter of a neural network is divided into a plurality of portions having a certain size and approximation is individually performed on the portions using a weighted sum of the codebook vectors.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLEG KORSAK whose telephone number is (571)270-1938.  The examiner can normally be reached on Monday-Friday 7:30am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571)272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/OLEG KORSAK/
Primary Examiner, Art Unit 2492